Citation Nr: 1736837	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction on an extraschedular basis only. 

2.  Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity (LUE) on an extraschedular basis only. 

3.  Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity (RUE) on an extraschedular basis only. 

4.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (LLE) for the period prior to May 10, 2011 and in excess of 20 percent therefrom on an extraschedular basis only. 

5.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (RLE) for the period prior to May 10, 2011 and in excess of 20 percent therefrom on an extraschedular basis only. 

6.  Entitlement to a compensable rating for diabetic retinopathy. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to December 1992.  These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2015 submission, the Veteran revoked North Carolina Division of Veterans Affairs as his representative in the instant appeal, and is now proceeding pro se.  

The appeal was initially before the Board in January 2016.  At that time, the Board adjudicated the increased rating claims for diabetes mellitus with erectile dysfunction and peripheral neuropathy of the LUE, RUE, RLE, and LLE on schedular bases.  To that end, the Board, in part, granted increased 20 percent ratings to the service-connected peripheral neuropathy of the LLE and RLE for the period prior to July 14, 2015.  The Board also remanded the increased rating claim for a compensable disability rating for diabetic retinopathy, increased disability rating claims for diabetes mellitus with erectile dysfunction and peripheral neuropathy of the LUE, RUE, RLE, and LLE, each to include on an extraschedular basis, and claim for a TDIU rating to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, the Board directed the RO to obtain an examination to determine the nature and extent of any diabetic retinopathy and to acquire outstanding VA treatment records for the period from July 2015.  In April 2016, a VA eye examination was performed with a July 2016 addendum opinion.  In addition, VA treatment reports, dated from July 2015 to February 2016, were associated with the claims file.  Thus, the requested development was accomplished and these matters have returned to the Board for further appellate action. 

By an April 2016 rating action, the RO effectuated the Board's January 2016 decision and assigned 20 percent ratings to the service-connected peripheral neuropathy of the LLE and RLE, effective May 10, 2011--the date of a VA examination report reflecting an increase in severity of these disabilities.  The Board has recharacterized these claims to reflect the RO's actions, as indicated on the title page.  In addition, because the RO did not assign the maximum disability ratings possible, the appeals for increased ratings for the service-connected peripheral neuropathy of the LLE and RLE, each to include on an extraschedular basis, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary for a VA social and industrial survey to ascertain the overall impact of the Veteran's service-connected disabilities on the Veteran's ability to maintain employment.  The Veteran is service-connected for diabetes mellitus with erectile dysfunction and diabetic retinopathy (20 percent disabling), peripheral neuropathy of the LUE (20 percent disabling), peripheral neuropathy of the RUE (20 percent disabling), peripheral neuropathy of the LLE (10 percent for the period prior to May 10, 2011 and in excess of 20 percent therefrom), peripheral neuropathy of the RLE (10 percent for the period prior to May 10, 2011 and in excess of 20 percent therefrom), hypertension (10 percent disabling), and post-operative Achilles calcific tendonitis (noncompensably disabling).  The Veteran's combined evaluation is 70 percent from April 14, 2011, the date of VA's receipt of his claim for increased compensation for the disabilities on appeal.  

Although the Veteran has been afforded VA eye, diabetes mellitus and peripheral nerve examinations, he has not been afforded a VA examination in connection with his claim of entitlement to a TDIU rating.  There are conflicting opinions of record as to the Veteran's employability based on his service-connected disabilities.  

Evidence that is supportive of the claim includes a May 2011 VA diabetes mellitus examination report.  The VA examiner opined that the Veteran's peripheral neuropathy of the feet and proprioception problems had prevented him from walking long distances (50 yards), had necessitated his use of a cane for balance, and had resulted in him having problems ascending and descending steps because of his inability to feel the placement of his feet.  Thus, the VA examiner opined that the Veteran's ambulation problems were likely to be noticeable to employers and would prevent him from being hired.  

Likewise, a VA physician stated in October 2011 that the Veteran was to avoid strenuous occupational and recreational activities in order to maintaining his blood sugars on an even level.  In addition, a July 2015 VA physician's opinion is also supportive of the claim.  The VA physician opined that the Veteran's peripheral neuropathy's effect on his gait would adversely affect occupational tasks, such as standing; walking; typing; climbing stairs; and, carrying objects.  

Evidence against the claim includes an October 2011 VA physician's opinion that the Veteran's lay off from his previous place of employment work in March 2011 was unrelated to his diabetes mellitus and that his peripheral neuropathy did not impact his ability to work.  In support of that opinion, in a June 2012 submission, the Veteran's previous employer confirmed that the Veteran's lay off from his previous administrative position at a local university was unrelated to a medical disability.  It was indicated that during the Veteran's employment, he was provided concessions during game-day events that included minimized walking and the use of a golf cart for mobility purposes.  Likewise, an April 2013 Social Security Administration (SSA) decision reflects that the Veteran was awarded disability benefits on primary and secondary disorders of peripheral neuropathy and mood/affective disorders.  The Veteran is not service-connected for any psychiatric disorder.  

In view of these conflicting opinions, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

In addition, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the other issues on appeal will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran.
   
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
   
3.  After the above development has been completed, obtain a social and industrial survey ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities:  diabetes mellitus with erectile dysfunction and diabetic retinopathy; peripheral neuropathy of the bilateral upper and bilateral lower extremities; hypertension; and, Achilles calcific tendonitis.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The examiner must review and comment on the following evidence:  SSA records; May 2011 VA Diabetes Mellitus examination; October 2011 VA examiner's opinion; October 2011 VA Peripheral Nerve examination report; the June 2012 Request for Information in Connection with Claim for Disability Benefits, from the Veteran's former employer; and, July 2015 VA examiner's opinion on the Veteran's peripheral neuropathy and its adverse affects on occupational tasks; and lay statements.
   
The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 
   
4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the social and industrial survey to ensure that it is in complete compliance with the directives of this remand.  If the survey is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
   
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

